BOWEN, Judge.
This is a pro se appeal from a guilty plea conviction for theft of property in the first degree.
The motion of the State is granted. The submission of this cause is set aside. This cause is remanded to the circuit court with directions that that court make a determination of whether or not the appellant is indigent. If the appellant is found to be indigent, the circuit court shall appoint counsel to. represent the appellant unless the appellant makes a voluntary, knowing, and intelligent waiver of counsel on the record. The circuit court shall make written findings and forward the same to this court without unreasonable delay.
SUBMISSION SET ASIDE; REMANDED WITH DIRECTIONS.
All judges concur.